•           •           •     
  •          •         •





                                                                                    MEMORANDUM OPINION

No. 04-10-00059-CV

IN RE NRG ENERGY, INC., ET AL.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Phylis J. Speedlin, Justice
Steven C. Hilbig, Justice
 
Delivered and Filed: January 27, 2010 

PETITION FOR WRIT OF MANDAMUS DENIED
            On January 22, 2010, relators filed a petition for writ of mandamus and an emergency motion
for stay.  The court has considered relators’ petition for writ of mandamus, the emergency motion,
and real party in interest’s response to the emergency motion and is of the opinion that relators are
not entitled to the relief sought.  Accordingly, the petition for writ of mandamus and the emergency
motion for stay are DENIED.  See Tex. R. App. P. 52.8(a). 
 PER CURIAM